Citation Nr: 0203470	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1959 to March 1961.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for schizophrenia.  In June 1998, the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

A psychiatric disability was not present in service or for 
many years later, and the psychiatric disability is not 
related to an incident of service.


CONCLUSION OF LAW

A chronic psychiatric disability, including schizophrenia, 
was not incurred in or aggravated by active service; nor may 
schizophrenia be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1959 to March 1961.

Service medical records do not show that the veteran was seen 
for psychiatric problems.  The report of his medical 
examination in March 1961 for separation from service is 
negative for complaints or findings of a psychiatric 
condition.

Available service documents do not show that the veteran was 
granted a hardship transfer as reported by him.  Nor do those 
documents reveal that he was mistreated in service.

A February 1963 letter from a Member of Congress from the 
state of New York to a service department officer notes that 
the veteran had previously been granted, due to hardship 
conditions, a compassionate transfer to be near his home 
while in active service.  It was noted that the conditions 
surrounding the request for the compassionate transfer had 
not been alleviated, that he had been scheduled to report for 
active duty training on March 3, 1963, and that to do so 
would cause him hardship.  The congressman explained that the 
veteran was a self-employed barber and that his partner was 
in poor health.

A letter dated in March 1963 from a service department 
officer to the Member of Congress notes that the veteran's 
request for a deferment from active duty training had been 
granted.

VA and private medical records show that the veteran was 
treated and evaluated for mental problems from the 1980's to 
2001.  The more salient medical reports are discussed below.

A VA medical report shows that the veteran was seen in 
February 1981.  He reported being afraid and thinking of 
sergeants in service who reportedly beat him up and 
threatened to take care of him because he was a taker for 
wanting to go home to visit his dying mother.  He was 
recommended for psychiatric care.

A VA medical report of the veteran's outpatient treatment in 
August 1987 shows that he complained of pain in the neck.  
The diagnoses were anxiety disorder and probably some muscle 
spasm.

A VA medical report reveals that the veteran was evaluated in 
September 1994 for various complaints.  The assessments were 
chronic schizophrenia and anxiety.

The veteran underwent a VA psychiatric examination in 
November 1996.  He gave a history of outpatient treatment for 
mental problems since 1987 and reported no history of 
inpatient treatment for such problems.  The Axis I diagnosis 
was chronic schizophrenic disorder, undifferentiated type.

A statement dated in March 1997 was received from the 
veteran's father.  In it, the signatory notes that the 
veteran had requested a transfer to a base near his home 
community out of concern for his mother's problems and that 
he had reported being harassed by his supervisors in service 
for making the request.  It was also noted that the veteran 
was a different person after separation from service.

A private medical report shows that the veteran underwent 
psychiatric evaluation in May 1997.  He was found to be in 
need of ongoing treatment due to a chronic history of labile 
mood, symptoms of paranoia and hallucinations, and 
anxiety/panic.

The veteran testified at a hearing before the undersigned 
sitting at the RO.  His testimony was to the effect that his 
current psychiatric disability had its onset in service.  He 
testified that he tried to obtain psychiatric treatment at 
the VA Medical Center (VAMC) in Canandaigua, New York, in the 
early 1960's, shortly after separation from service, and that 
he was refused treatment because service connection had not 
been granted for his condition.

In 1998, the RO asked the VAMC in Canandaigua, New York, to 
send any records concerning the veteran's presentment at that 
facility in the 1960's.  The VAMC notified the RO that no 
records were found concerning the veteran being seen in the 
1960's.

In 1998 and 1999, the RO asked the National Personnel Records 
Center (NPRC) for personnel records concerning the veteran's 
assignments in service and the circumstances surrounding a 
request for compassionate transfer.  Service documents reveal 
that the veteran was transferred from the Fort Meade, 
Maryland, area to the Niagara, New York, area in June 1960.  
Nothing was found concerning a compassionate transfer 
request.

In correspondence dated in February 2000, the Social Security 
Administration (SSA) notified the RO that the veteran had 
been denied SSA disability because he lacked insured status.  
It was noted that he had been awarded Supplemental Social 
Security Income (SSI).

A private medical report dated in April 2000 notes that the 
veteran was in treatment for psychiatric problems.  The 
diagnoses were depression with psychotic features and panic 
disorder with agoraphobia.

A VA report shows that the veteran underwent psychiatric 
evaluation in August 2000.  The Axis I diagnosis was chronic 
paranoid schizophrenia.

In a letter to the veteran dated in April 2001, the SSA 
notified him that his SSA records had been destroyed.  He was 
notified that they no longer had any medical records 
concerning him.

In a letter dated in August 2001, the SSA notified the RO 
that the records requested concerning the veteran were 
unavailable.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for a psychiatric disability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA psychiatric 
examination to determine the nature and extent of his current 
psychiatric disability.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  Statements from the veteran are to 
the effect that he was harassed in service after requesting a 
compassionate transfer to be near his dying mother and 
unsuccessful attempts have been made by the RO to obtain 
service documents concerning the circumstances of the 
veteran's request for the compassionate transfer.  The 
veteran wants the RO to make additional efforts to obtain 
records concerning his request for a compassionate transfer, 
but the Boards finds that no useful purpose would be served 
by additional development to obtain such records.  The Board, 
as noted below, finds that the veteran was granted a 
compassionate transfer in service, but the reason for the 
veteran's request for the compassionate transfer was to be 
near his mother who was having problems and not because of 
psychiatric problems.

The RO has also made unsuccessful attempts to obtain medical 
records from the SSA.  Replies from the SSA indicate that the 
veteran was awarded SSI and not disability benefits and that 
they do not have any medical records concerning the veteran.  
The veteran reports being denied treatment at the VAMC in 
Canandaigua, New York, in the early 1960's, and that facility 
has notified the RO that they have no records dated in the 
1960's on the veteran.  The veteran has been notified of the 
RO's unsuccessful attempts to obtain evidence.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records do not show the presence of a 
psychiatric condition and the post-service medical records do 
not show the presence of such a condition until the 1980's, 
many years after the veteran's separation from service.  Nor 
is there competent evidence linking the veteran's psychiatric 
condition, variously classified to include schizophrenia, to 
an incident of service.

Statements from the veteran are to the effect that he 
requested a compassionate transfer while in service in order 
to be closer to home and his mother who was having problems.  
While the available service documents do not show that the 
veteran was given a compassionate transfer while in service, 
those records do reveal that he was transferred in June 1960 
to a location closer to home and correspondence from a 
congressman in 1963 indicates that the veteran was given a 
compassionate transfer while in service.  The Board finds 
that the evidence supports the veteran's statements that he 
was given a compassionate transfer in service.  

Statements from the veteran and his father are to the effect 
that he was harassed by supervisors in service for requesting 
the compassionate transfer and that the harassment was the 
cause of his current psychiatric condition.  The available 
service documents do not corroborate those statements.  Nor 
is there any other evidence to corroborate the veteran's 
allegations of harassment in service.

Testimony from the veteran is to the effect that he sought 
treatment for a psychiatric condition at the VAMC in 
Canandaigua, New York, in the 1960's, shortly after 
separation from service, but there are no records from that 
medical facility to corroborate his testimony.  Statements 
from the veteran are to the effect that he receives 
disability benefits from the SSA, and correspondence from the 
SSA indicates that he was not eligible for such benefits but 
that he receives SSI.  The SSA also reports that they have no 
medical records concerning the veteran.  

The Board notes the veteran's statements and testimony to the 
effect that his psychiatric disability had its onset in 
service because of harassment from supervisors for requesting 
a compassionate transfer, but this evidence is not competent 
because he is not qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
a psychiatric disability was not present in service or for 
many years later, and that the veteran's psychiatric 
disability, however classified, is not related to an incident 
of service.  The preponderance of the evidence is against the 
claim for service connection for a psychiatric disability, 
and the claim is denied.  The benefit of the doubt doctrine 
is not for application because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

